DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2021 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the ridge-side support member" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamawaki US6506970.
Claim 1. Yamawaki discloses a building material-integrated solar cell module configured to be attached onto a roof substrate, the building material-integrated solar cell module comprising: a solar cell panel (6) included in the building material-integrated solar cell module; a cushioning member (9) disposed at a back side of the solar cell panel; a base plate (1) formed of an incombustible material (Col.2:56 - metal), the base plate supporting the cushioning member; and a cable (8) drawn from the back side of the solar cell panel and wired on a front side of the base plate (Fig.1).

Claim 2. Yamawaki discloses a ridge-side support member (portion extending between 1d and 3b) supporting a ridge-side end of the solar cell panel and an eaves-side support member (portion extending between 1c and 3) supporting an eaves-side end of the solar cell panel are disposed at the front side of the base plate, a holder (3b) holding the cable at a predetermined height is disposed at a ridge side of the ridge-side support member, and the cable is held by the holder such that a connector (7a) connected to a front end of the cable is disposed near the holder (Fig.8).

Claim 3. Yamawaki discloses the base plate includes a ridge-side extension portion (1d)  extending to a ridge side relative to the ridge-side support member supporting the ridge-side end of the solar cell panel and a beam-side extension portion (1a) extending outward relative to at least one end of the solar cell panel in a beam direction in a front view seen from a front side, and one end of the base plate in one or both of a beam direction and an eaves-ridge direction is bent toward the front side, whereas another end of the base plate is bent toward a back side (Fig.1).

Claim 6. Yamawaki discloses a ridge side of the base plate tilts to one side in an eaves-ridge direction with respect to an eaves side of the base plate (as shown in Figs.4 and 11).

Claim 7. Yamawaki discloses a roof structure in which a plurality of building material-integrated solar cell modules according to claim 1 are arranged such that back sides of the base plates are in contact with a front side of a roof substrate, wherein in the plurality of building material-integrated solar cell modules, end portions, in an eaves-ridge direction and/or in a beam direction, of the base plates of adjacent ones of the building material-integrated solar cell modules overlap with each other (as shown in Figs. 4 and 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamawaki US6506970 as applied to claim1 above.
Claim 8. Yamawaki discloses a width in which the end portions of the base plates of the adjacent building material-integrated solar cell modules overlap with each other (at 1a) but is silent on being 50 mm or more. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to make the overlap 50mm or more with the motivation of reducing any gap that water can penetrate since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamawaki US6506970 as applied to claim1 above in view of Heckeroth US20020129849.
Claim 15. Yamawaki is silent on the limitation herein however Heckeroth before the filing date of the instant invention discloses a ridge cover disposed on a ridge side of a first building material-integrated solar cell module that is one of the plurality of building material-integrated solar cell modules located at a ridge-side end, and an eaves-side end of the ridge cover is fixed to a ridge-side support member of the solar cell panel constituting the first building material-integrated solar cell module (shown in Fig.6B). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide a ridge cover to the roof of Yamawaki to have a traditional roofing while protecting the roof as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Allowable Subject Matter
Claims 4-5 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to teach or adequately suggest the combination of characteristics specified in the independent claim, especially the requirement of a substance concerning a first groove extending in an eaves-ridge direction is formed on a back side of the cushioning member, a second groove extending in a beam direction and a third groove extending in the eaves-ridge direction are formed on a surface of the cushioning member, and the third groove is deeper than the second groove in a front-back direction, hence there is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633